department of the treasury internal_revenue_service washington d c date of f i c e of c h i e f c ou n s e l number release date uilc tl-n-630-00 cc intl b5 internal_revenue_service national_office field_service_advice memorandum for from jeffrey dorfman chief branch cc intl br subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend usp fs country fc product year year year year year year year year year year year year year month month month month date amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount amount issue may usp or fs deduct a currency loss under sec_1_988-2 when certain payables receivables are capitalized into the equity of fs since sec_1_988-2 only applies when a debt_instrument is acquired by the obligor in exchange for its stock a threshold issue is whether the purported payables receivables are debt under the facts presented conclusion the accounts_receivable are not characterized as indebtedness accordingly no exchange loss is allowable under sec_1_988-2 on the capitalization of the accounts_receivable since they are characterized as equity in the first instance facts usp usp is a u s_corporation which manufactures product it distributes its product overseas through the use of subsidiaries which purchase usp’s inventory and sell the inventory in the subsidiaries’ markets fs fs a country corporation is a wholly owned country subsidiary of usp with a country fc functional_currency fs is included in the usp group consolidated_return as a sec_1504 corporation fs was trying to gain market share in a growth market and was experiencing cash_flow problems usp financed fs’s growth by selling its inventory to fs on credit the resulting accounts_receivable payable are the subject of this advice fs incurred accounts_payable to usp in the years year 2-year the accounts_payable were not evidenced by notes had no loan amortization schedule and did not accrue interest during the years year 2-year the accounts_receivable payable1 were denominated in u s dollars due to hyperinflationary conditions in country accordingly fs was subjected to the exchange risk regarding the payables in year 9-year the receivables were denominated in fcs so that usp carried the exchange risk for convenience these accounts_payable from fs to usp generally will be referred to as accounts_receivable or as advances the accounts_receivable were converted into capital stock of fs on date year as a result of converting the accounts_receivable to capital the usp group deducted foreign_currency losses on the accounts_receivable under sec_1 b for the accounts_receivable incurred during the period year 2-year fs realized the foreign_currency_loss since the accounts_receivable were denominated in dollars for the accounts_receivable incurred during the period year 9-year usp realized the foreign_currency_loss since the accounts_receivable were denominated in fcs during the period year 2-year fs made partial payment on the accounts_receivable during the period month year through month year fs made full payment on the accounts_receivable incurred during those years by the end of each year usp and fs accounted for the repayment by first applying the repayment to those advances accrued in the year of payment accordingly the receivables in issue are those that were incurred prior to month year or after month year and which were not repaid during each year or partial year in which the accounts_receivable in issue described in the preceding sentence were accrued the balance of the accounts_receivable increased before taking into account any fluctuations due to changes in foreign_currency rates ie during the periods in issue fs did not pay off any of its old accounts_receivable due you have included information regarding fs’s balance_sheet for the end of the years year 1-year from the information provided it appears that fs’s relevant financial history can be broken down into three periods during the whole period year 1-year fs had negative retained earnings during the first period year through year fs had a mere investment in common_stock of dollar_figureamount it had negative retained earnings in the amounts of dollar_figureamount and dollar_figureamount respectively and negative stockholder equity in the amounts of dollar_figureamount and dollar_figureamount respectively the liabilities outstanding during those years were dollar_figureamount and dollar_figureamount respectively fs incurred a loss of dollar_figureamount in year the second period in which fs generally earned moderate amounts of income was from year through year in year although stockholder equity remained negative it increased significantly to negative dollar_figureamount due to capitalizing a dollar_figureamount note payable to usp and income of dollar_figureamount during the period year through year fs earned_income in all years other than year in year fs incurred a loss of dollar_figureamount during the years in which although fs’s functional_currency is fcs the information supplied to us was converted to u s dollars fs earned_income its income ranged from dollar_figureamount in year to dollar_figureamount in year the average income earned during the years year 3-year including the loss in year was dollar_figureamount during the period year through year fs had positive stockholder’s equity ranging from dollar_figureamount to dollar_figureamount notwithstanding fs’s income during these years fs continued to have negative retained earnings on the balance_sheet for taxable_year ending tye year fs’s liabilities were dollar_figureamount in year a dollar_figureamount note payable was capitalized so that at the end of year fs’s liabilities were dollar_figureamount in year the liabilities decreased by dollar_figureamount while in the years year 5-year the liabilities increased by amounts ranging from dollar_figureamount to dollar_figureamount for tye year the balance_sheet shows liabilities of dollar_figureamount in year the liabilities increased dollar_figureamount to dollar_figureamount in year fs’s liabilities increased dollar_figureamount to dollar_figureamount the vast majority of the liabilities consist of the accounts_receivable owing to usp during the third period in year and year fs incurred losses of dollar_figureamount and dollar_figureamount respectively it is not clear how much of year 11's loss was incurred prior to date year in addition fs’s liabilities increased significantly during this period as previously stated in year the liabilities increased dollar_figureamount to dollar_figureamount in year fs’s liabilities increased dollar_figureamount to dollar_figureamount fs represents that on date year its accounts_payable to usp were exchanged for capital of fs the balance_sheet for tye year following the exchange shows liabilities of dollar_figureamount in year and year fs continued to have cash_flow problems and consequently usp converted the accounts_receivable which were denominated in fcs to capital stock on an annual basis in both year and year the fc depreciated against the dollar so that usp attempted to recognize a loss on the conversion of accounts_receivable into capital stock in year fs’s liabilities decreased by dollar_figureamount this decrease was not due to a decrease in the balance of accounts_receivable due to usp you stated that the year decrease in liabilities appears to be due to changes in exchange rates law and analysis sec_1_988-2 generally requires holders and obligors of debt instruments denominated in a nonfunctional_currency to recognize foreign_currency_gain_or_loss when the debt_instrument is exchanged for stock of the obligor however the foreign_currency_gain_or_loss recognized may not exceed the total economic_gain_or_loss realized on the exchange since sec_1_988-2 only applies when a debt_instrument is acquired in exchange for its stock the facts presented raise a preliminary question as to whether the accounts_payable receivable were debt or equity the tax_court has stated that since in debt-equity cases there are many combinations of factual circumstances precedents are generally of little value and each debt-equity case must be decided based on its own facts 89_tc_816 nonetheless in determining whether an instrument is characterized as debt or equity courts generally consider the following factors the names given to the certificates evidencing the indebtedness the presence or absence of a fixed maturity_date the source of the payments the right to enforce the payment of principal and interest participation in management a status equal to or inferior to that of regular corporate creditors the intent of the parties thin or adequate capitalization identity of interest between creditor and stockholder payment of interest only out of dividend money the ability of the corporation to obtain l oans from outside lending institutions the extent to which the advance was used to acquire capital assets the failure of the debtor to repay on the due_date or to seek a postponement 748_f2d_1365 9th cir listing all but the last two factors 464_f2d_394 5th cir pincite the factors are not of equal significance and no one factor is controlling bauer f 2d pincite laidlaw transportation inc v commissioner t c memo pincite_tcm_2598 we first consider the above factors seriatim and cid cid cid cid cid cid cid cid cid cid cid cid cid then based on the factors conclude that the accounts_receivable should be characterized as equity the names given to the certificates evidencing the indebtedness the presence or absence of a fixed maturity_date the receivables were called accounts_receivable or accounts_payable by the parties and were recorded as such in their corporate books this supports debt characterization however courts have often held that this factor which looks to the label which the taxpayers affix to the financing is less important than those factors which look to the substance of the instrument see eg a r lantz co v united st424_f2d_1330 9th cir i n resolving a debt-equity question we must deal with substance and reality and not mere form citations omitted 414_f2d_844 5th cir to hold that the advances were debt would be to ignore the plain facts and to elevate form over substance tax law requires that creditorship have genuine existentiality this requires more than a declaration of intention to create an indebtedness and more than the existence of corporate paper encrusted with the appropriate nomenclatural captions citations omitted the receivables however were not evidenced by written notes in addition the receivables contained no maturity_date had no amortization schedules and interest was not paid_or_accrued on the receivables for either book or tax purposes generally these factors would indicate that the financing was equity however courts have held that short term advances or accounts_receivable were characterized as indebtedness notwithstanding the absence of these formal indications of debt see 49_tc_575 acq 1968_2_cb_2 petersen v commissioner tcmemo_1965_145 erickson v commissioner tcmemo_1956_256 the source of the payments this factor concerns whether repayment is only possible out of the issuer’s corporate earnings if so the issuance appears to be equity 262_f2d_512 2d cir court held that indebtedness was a capital_contribution when the creditor could not expect the debtor to repay the indebtedness unless there was a substantial_improvement in its financial affairs and its business was successful cert_denied 359_us_1002 in the instant case the advances were unsecured and were not guaranteed accordingly usp could only look for payment to the assets of fs to the extent the assets are necessary for use in fs’s business usp would not have required repayment of the assets since it would hurt its equity_interest in fs see eg 185_fsupp_1 d mass court found that notes were not indebtedness since the noteholder who was also the debtor’s sole shareholder could not have realistically expected the corporation to repay the notes without putting itself into a disadvantageous financial position aff’d 287_f2d_426 1st cir in addition since fs had negative stockholder’s equity in many years and only a small positive stockholder’s equity in the other years usp could not look to the value of fs’s assets for repayment of its receivables consequently usp must have expected to be repaid if at all from the earnings_of fs although every creditor to some extent looks to the earnings_of the debtor for payment the real issue is whether the debtor currently has earnings and whether it is reasonable to assume that those earnings will continue or whether the creditor is expecting repayment based on the hope of success of an untried business see eg 379_f2d_569 ct_cl to say that the advances were placed at the risk of the business does not help the government all unsecured loans involve more or less risk on all available information the risk here was a good one 365_f2d_24 7th cir i f payment to the transferor is dependent solely upon the success of an untried undercapitalized business the prospects of which are uncertain the transfer of property raises a strong inference that it is in fact an equity contribution cert_denied 385_us_1007 in the instant case we do not have sufficient information to determine whether fs’s income stream was reasonably forseeable when the accounts_receivable at issue were created we note however that other than year and year in the years in which the accounts_receivable at issue were created fs either incurred losses or had incurred losses in the previous years in addition fs had negative retained earnings during the whole ten year period accordingly this factor tends to support equity characterization the right to enforce payment of principal and interest debt generally requires an unconditional promise to repay the principal and the creditor has the right to enforce that promise a stockholder however has no right to enforce its right to dividends or redemption of the stock see revrul_90_27 1990_1_cb_50 we assume in the instant case that under applicable commercial law payments on the accounts_receivable could have been enforced accordingly this factor generally would support debt characterization in year fs incurred a loss of dollar_figureamount in year fs realized income of dollar_figureamount the accounts_receivable from month year through month year were paid in full and accordingly are not in issue in year and year fs earned_income of dollar_figureamount and dollar_figureamount respectively in year and year fs incurred losses of dollar_figureamount and dollar_figureamount respectively however even if the holder had the legal right to enforce payment on the purported debt courts have held that the purported debt was in fact equity when from the surrounding circumstances it appeared that it was unlikely that the holder of the debt would in fact enforce payment on the debt see eg 23_tc_408 court held that loans from shareholders were not debt since shareholders had no intent to enforce payment on the loans to the extent it meant not paying outside creditors aff’d 236_f2d_159 6th cir cert_denied 352_us_1031 a r l283_fsupp_164 c d cal court held that advances were not debt when although there was a right to enforce payment the right would not be exercised under normal circumstances 424_f2d_1330 9th cir 185_fsupp_1 d mass court held that loans from shareholders were not debt since shareholders had no intent to enforce payment on the loans to the extent the corporate debtor would be required to raise the funds by borrowing from another source aff’d 287_f2d_426 1st cir laidlaw transportation inc v commissioner tcmemo_1998_232 pincite_tcm_2598 t he fact that the agreements may have been legally binding counts for little if as here the parties understood that they would never be enforced but cf 175_f2d_718 9th cir the same strict insistence on payment on the due_date as would be the case if the bank would be the creditor should not be expected accordingly in this case in which the debtor’s parent_corporation held the accounts_receivable at issue for a long period without attempting to enforce payment this factor supports equity characterization participation in management the accounts_receivable do not give usp any rights to participate in management generally this would support debt characterization however usp owns all the stock of fs and consequently completely controls fs the fact that the accounts_receivable do not vest in usp any additional rights to participate in fs’s management is unimportant accordingly this factor is neutral a status equal to or inferior to that of regular creditors subordination is an important equity characteristic 367_f2d_980 5th cir cert_denied 386_us_956 in the instant case the accounts_receivable were not by their terms subordinated to other creditors accordingly this factor supports debt characterization it should be noted however that since the vast majority of outstanding debt was owed to usp this factor loses its importance see 481_f2d_730 5th cir subordination is not important here because there were no other substantial creditors intent of the parties in the ninth circuit the circuit in which appeal in this case would lie this factor concerns whether the parties intended that the advance be debt rather than equity ie whether the advance was intended to be paid in any event or whether the advance was intended to be placed at the risk of the business this intent is not determined merely from what the parties decided to call the advance rather it is determined by analyzing all the debt equity factors 827_f2d_1409 9th cir a r lantz co v united st424_f2d_1330 9th cir as we discuss below we conclude that the parties must have intended that the accounts_receivable would be at the risk of the business due to the relatively small investment in common_stock the relatively large amount of intercompany liabilities already outstanding and the negative shareholder’s equity when the accounts_receivable were created in addition the fact that the accounts_receivable already outstanding were not paid in a timely manner leads to the conclusion that the parties did not intend that the accounts_receivable would be paid in all events rather the accounts_receivable must have been intended as investments in equity_capital thin or adequate capitalization thin_capitalization is a factor supporting equity characterization 748_f2d_1365 9th cir unlike an equity investor a creditor does not intend to place its funds at the risk of the business 561_f2d_572 5th cir if the business is thinly capitalized the creditor’s funds in essence are being placed at the risk of the business in that a business loss would result in an inability to repay the loan 748_f2d_1365 9th cir consequently if the debtor is thinly capitalized the debt may be recharacterized as equity in the instant case there are two classes of accounts_receivable at issue those which were accrued in year and year and those that were accrued from month year through month year during year and year prior to the capitalization of a dollar_figureamount note payable to usp fs had a mere investment in common_stock of dollar_figureamount fs had negative retained earnings at the end of year year and year of dollar_figureamount dollar_figureamount and dollar_figureamount respectively and negative stockholder’s equity in year year and year of dollar_figureamount dollar_figureamount and dollar_figureamount fs had liabilities at the end of year year and year of dollar_figureamount dollar_figureamount and dollar_figureamount respectively fs’s liability and negative stockholder’s equity figures significantly improved in year because it capitalized a dollar_figureamount note payable accordingly during this period fs had a negative capitalization ie no equity consequently this is a strong factor for equity characterization of the accounts_receivable which were accrued during this period during the period month year through month year fs had an investment in common_stock of dollar_figureamount and constant negative retained earnings its stockholder’s equity increased due to earnings during this period from dollar_figureamount at the end of year to dollar_figureamount in year in year its stockholder’s equity decreased to negative dollar_figureamount the amount of liabilities increased from dollar_figureamount at the end of year to dollar_figureamount at the of year the total amount of liabilities decreased in year to dollar_figureamount apparently due to changes in exchange rates consequently when computing debt to equity ratios using the total liabilities and stockholder’s equity the ratio runs from a low in the end of year to in year and in year in year fs had a negative stockholder’s equity accordingly for those accounts_receivable issued in year year and year this factor supports an equity characterization for the accounts_receivable accrued in month through december year this factor is neutral since the debt equity ratio of year is reasonable in addition we do not have information as to how fs’s financial information changed from january year through month year it should be noted however that when calculating debt equity ratios courts have often looked to the real values of the taxpayer’s assets rather than merely using the values shown on taxpayer’s books this is particularly so when taxpayer’s business is profitable and has large amounts of goodwill see eg 239_f2d_729 9th cir 232_f2d_118 2d cir we have no information as to the amount of unrealized_appreciation if any which is not reflected in taxpayer’s book values however unlike the cases mentioned above taxpayer realized losses in year and year and in year and year taxpayer realized very large losses identity of interest between creditor and stockholder in a situation where all stockholders lend money to the corporation in the same proportion as their stockholdings there is a strong indication that the purported debt is in fact equity this factor is inconclusive when a parent_corporation lends money to its wholly owned subsidiary since it is undisputed that a parent can lend funds to its wholly owned subsidiary 561_f2d_572 5th cir pincite accordingly this factor is neutral payment of interest only out of dividend money the stockholder’s equity figures for year are not meaningful since they take into account the capitalization in month year and reflect the condition of fs at a period amount months after the last account receivable in issue was accrued during a period in which fs incurred a large loss the payment of interest only when the issuer has income tends to support an equity characterization of the instrument in this case no interest was payable on the accounts_receivable although they were outstanding for long periods of time accordingly this factor supports an equity characterization see eg 561_f2d_572 5th cir when a corporate contributor seeks no interest it becomes abundantly clear that the compensation he seeks is that of an equity_interest a share of the profits or an increase in the value of his shareholdings the ability of the corporation to obtain loans from outside lending institutions if the borrower cannot obtain loans on similar terms from outside lending institutions the inference is that a reasonable shareholder would not make the loan and that in reality the notes are equity 464_f2d_394 5th cir 89_tc_816 since the credit at issue is accounts_receivable on purchases of inventory in this factor we primarily consider whether an unrelated supplier would have continued supplying inventory to fs on similar terms as the credit extended by usp although we have no direct information on this issue for the following reasons we do not believe an independent supplier would have continued supplying fs with inventory on credit first in year and year and from month year through month year fs’s accounts_receivable were constantly increasing ie it had not yet repaid usp for the inventory usp had previously supplied and was purchasing more inventory on credit we do not believe an independent supplier would have continued supplying inventory under those conditions in addition in year and year fs had a negative capitalization and significant negative retained earnings ie losses in the previous years furthermore although fs realized income in year it had incurred a loss during year the year immediately prior to its year extension of credit consequently we do not believe an independent third party would have lent funds to fs in year and year during the period month year through month year the balance on fs’s accounts_receivable were constantly increasing furthermore the amounts of fs’s total liabilities were significantly increasing in each year other than year in which the amount of liabilities decreased due to fluctuations in the exchange rates other than the period of month through december year fs had high debt equity ratios lastly although fs was still earning income in year and year its liabilities were increasing in vastly greater amounts so that for year its we have no information as to whether fs earned_income in year income was equal to of its increase in liabilities in year and year fs’s income was equal to and respectively of its increase in liabilities finally in year and year fs suffered very large losses in comparison to the income it had earned in all the previous years year 3-year combined accordingly we do not believe an independent third party would have supplied credit or otherwise lent funds during this period to fs the extent to which the advance was used to acquire capital assets in the instant case the advances were created through purchase of inventory from usp since inventory is generally sold or used in the production of inventory which in turn is sold for cash or accounts_receivable which are turned into cash this factor supports a debt characterization 49_tc_575 acq 1968_2_cb_2 j hofert co v united_states a f t r 2d u s t c par c d cal the failure of the corporation to repay on the due_date generally the fact that a loan was not paid when due supports equity characterization since unlike an equity investor which places its money at the risk of the business the debt holder is only interested in the timely repayment of its money with interest 561_f2d_572 5th cir in the instant case the accounts_receivable had no maturity_date however accounts_receivable are short term debt which is generally expected to be repaid upon sale of the inventory and collection of the proceeds in the instant case the accounts_receivable which were accrued during year and year were outstanding for an average of eight years the accounts_receivable which were accrued from month year through month year were outstanding for an average of dollar_figure years accordingly this factor supports equity treatment it must be noted that fs repaid in full its accounts_receivable which were accrued between month year and month year since those accounts_receivable were accrued subsequent to the receivables of year and year payment on those accounts_receivable have no bearing on the characterization of the year and year receivables in fact the longer the period of nonpayment on the year and year accounts_receivable the more likely the receivables are going to be characterized as equity even if they originally would have been characterized as debt 399_f2d_214 ct_cl as pertains to the accounts_receivable accrued from month year through month year the payment of the earlier accounts_receivable is a factor which supports debt characterization of course since the receivables themselves were not timely paid this supports equity characterization analysis of debt equity factors when analyzing the above factors we first look at whether the form of the advances correspond to indebtedness although the advance was not evidenced in writing contained no maturity_date and did not require the payment of interest we do not believe the absence of these formalities is fatal in accounts_receivable or other advances which are generally intended to be short term as long as they were recorded in the books of the parties as debt see 219_f2d_51 5th cir 49_tc_575 acq 1968_2_cb_2 petersen v commissioner tcmemo_1965_145 we next look at whether from the objective facts it appears that the parties intended to create debt this issue attempts to look at the substance of the financing when the parties to the financing are related the substance of the financing will be carefully scrutinized since in fact the taxpayer occupies both sides of the bargaining table 398_f2d_694 3d cir the intent to create debt involves an intent to repay the principal generally with interest 561_f2d_572 5th cir a r lantz co v united st424_f2d_1330 9th cir 414_f2d_844 5th cir the fact that the debt was not repaid or that interest was not paid on the debt generally undermines the debt characterization of the instrument 561_f2d_572 5th cir a r lantz co v united st283_fsupp_164 c d cal 424_f2d_1330 9th cir however as stated above short term advances have been held to be debt although interest was not charged on the advances 49_tc_575 acq 1968_2_cb_2 regarding most of the accounts_receivable at issue it appears that the parties must have intended that the receivables would be placed at the risk of the business ie that the receivables would be equity since fs was generally incurring losses when the receivables were accrued and was not repaying the receivables previously accrued however regarding some of the accounts_receivable accrued in year when fs started to become profitable and the accounts_receivable accrued shortly after month year when fs stopped paying its accounts_receivable it could be argued that the parties originally may have intended to create short term accounts_receivable however the accounts_receivable at issue were not repaid and indeed the balance of the accounts_receivable had risen over the years without the accounts_receivable being converted to a long term debt_instrument and without the charging of interest this and the other facts described above indicate that the parties intended the advances to be equity finally if it is determined that the parties intended to create a debt_instrument the issue is whether the economic realities support characterizing the advances as debt we believe the economic realities of the accounts_receivable at issue are that they were extended as risk capital ie equity first as we discussed above an unrelated supplier would not have extended credit to fs in year through month year and month year through month year based on the fact that prior to year and through the year - year period fs had not repaid its outstanding accounts_payable similarly in the period of month year through month year fs had not been repaying its outstanding accounts_payable in addition other lenders would not have extended credit to fs during those periods based on fs’s negative or thin_capitalization and its history of losses since we conclude that the accounts_receivable are properly characterized as equity sec_988 does not apply with respect to the year recapitalization of the accounts_receivable see sec_988 sec_1_988-2 generally requires the holder and obligor of a nonfunctional_currency denominated debt_instrument to recognize exchange gain_or_loss on the exchange of the debt_instrument for stock of the obligor notwithstanding that the gain_or_loss would not otherwise be recognized taxpayer argued that usp and fs should each recognize their exchange loss under sec_1_988-2 b however since we determine that the accounts receivables in substance are not debt sec_1_988-2 would not apply in addition since the accounts_receivable are in substance equity the disposition of the accounts_receivable is not a sec_988 transaction as defined in sec_988 and sec_1_988-1 and accordingly not subject_to sec_988 no opinion is expressed as to whether the accounts_receivable accrued and paid that are not at issue in this memorandum are properly characterized as indebtedness case development hazards and other considerations you should consider whether fs was qualified to make a sec_1504 election see sec_1504 124_f3d_1451 fed cir 865_f2d_750 6th cir if fs did not properly make the election it will not be an includible_corporation as defined in sec_1504 sec_1504 it then would not be a member of usp’s affiliated_group sec_1504 and would not be included in usp’s consolidated_return consequently its income deductions gains and losses would not be included in usp’s consolidated_return sec_1_1502-11 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
